Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 1 of 32 Page ID #:38


 1   COLLEEN FLYNN, CSB 234281
     ATTORNEY AT LAW
 2   3435 Wilshire Blvd., Suite 2910
     Los Angeles, CA 90010
 3   (213) 252-9444 / (213) 252-0091 facsimile
     E-mail: cflynnlaw@yahoo.com
 4
     PEDRAM ESFANDIARY, CSB 312569                     DONALD W. COOK, CSB 116666
 5   MONIQUE ALARCON, CSB 311560                       ATTORNEY AT LAW
     BAUM HEDLUND, ARISTEL, & GOLDMAN, P.C.            3435 Wilshire Blvd., Ste. 2910
 6   10940 Wilshire Blvd., 17th Floor                  Los Angeles, CA 90010
     Los Angeles, CA 90024                             (213) 252-9444 / (213) 252-0091 facsimile
 7   (310) 207-3233 / (310) 820-7444 facsimile         Email: manncook@earthlink.net
     Email: pesfandiary@baumhedlundlaw.com
 8   Email: malarcon@baumhedlundlaw.com

 9   Attorneys for Plaintiffs

10                               UNITED STATES DISTRICT COURT
11                              CENTRAL DISTRICT OF CALIFORNIA
12
      CHRISTINA ASTORGA, an individual, on              Case No. 2:20-cv-9805 CAS
13    behalf of herself and as class                    (AGRx)
14
      representative; HUGO PADILLA, an
      individual, on behalf of himself and class        FIRST AMENDED
15    representative; RYAN MICHAEL                      COMPLAINT FOR
      DODSON, an individual, and KIYOKO                 INJUNCTIVE RELIEF AND
16    DODSON, an individual, on behalf of               DAMAGES
      themselves and as class representatives,
17                                                      1. Injunctive Relief (Class
                                Plaintiffs,             Claim) / 42 U.S.C. § 1983
18

19
      vs.                                               2. Deprivation of Property /
                                                        Fourth & Fourteenth
20    COUNTY OF LOS ANGELES, a                          Amendments / 42 U.S.C. § 1983
      municipal corporation; LOS ANGELES
21    COUNTY SHERIFF’S DEPARTMENT, a                    3. Takings Claim / Fifth
      publ i c entity; SHERIFF ALEX                     Amendment / 42 U.S.C. § 1983
22    VILLANUEVA, an individual; ALL CITY
      TOW GIRL LLC, a California corporation;           4. Unreasonable Seizures /
23    and Does 1 through 10, all sued in their          Fourth Amendment / 42 U.S.C.
24
      individual capacities,                            § 1983

25                              Defendants.             DEMAND FOR JURY TRIAL

26

27

28

                                                 -1-                                   00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 2 of 32 Page ID #:39


 1   I. JURISDICTION AND VENUE.
 2         1. Plaintiffs’ claims arise under 42 U.S.C. §1983.Accordingly, federal jurisdiction
 3   is conferred upon this Court by 28 U.S.C. §§ 1331 and 1343.
 4         2. Plaintiffs’ claims arise out of, inter alia, acts of personnel employed by the
 5   County of Los Angeles, causing injury to Plaintiff in the County of Los Angeles.
 6   Accordingly, venue is proper within the Central District of California.
 7   II. PARTIES.
 8         3. Plaintiff Christina Astorga, an individual, is and was at all times relevant hereto,
 9   a resident of the County of Los Angeles, City of Los Angeles. She is a military veteran
10   (medically retired) and the founder of the Los Angeles Chapter of “Wall of Vets.”
11         4. Plaintiff Hugo Padilla, an individual, is and was at all times relevant hereto, a
12   resident of the County of Los Angeles, City of Los Angeles.
13         5. Plaintiffs Ryan Michael Dodson (“Michael Dodson”) and Kiyoko Dodson,
14   individuals, were and are at all times relevant hereto, husband and wife. They are the
15   owners of a white Chevrolet Silverado truck (“Truck”), although the sole registered
16   owner is Ryan Dodson.
17         6. At all times material herein, defendant County of Los Angeles (“LA County”)
18   was and is a public entity duly organized and chartered under the laws of the State of
19   California, and was responsible for the hiring, training, and supervising of the conduct
20   of its employees and agents of the County and the Los Angeles County Sheriff’s
21   Department and all LASD deputies and members.
22         7. At all times material herein, defendant Los Angeles County Sheriff’s Department
23   (“LASD”), is a public entity subject to suit under 42 U.S.C. § 1983 (Streit v. County of
24   Los Angeles, 236 F.3d 552, 565-66 (9th Cir. 2001)).
25         8. Plaintiffs name the LASD as a separate defendant for two reasons. First,
26   Plaintiffs are informed and believe and based thereon allege that LA County Sheriff Alex
27   Villanueva may claim he is not a policymaker for defendant LA County. However,
28   Plaintiffs are further informed and believe and based thereon allege that should

                                                 -2-                                      00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 3 of 32 Page ID #:40


 1   Villanueva make that claim, he will nevertheless admit he is the policymaker with respect

 2   to his own department, defendant LASD. Thus, Villanueva’s self-admitted status as a

 3   policymaker for defendant LASD will make that defendant subject to liability should it

 4   be determined that Villanueva is responsible for policies that violated the constitutional

 5   rights of Plaintiffs and class members.

 6         9. Second, there is disagreement between the Ninth Circuit and the California

 7   Supreme Court on whether a California sheriff is a state or county policymaker for § 1983

 8   purposes. In Brewster v. Shasta County, 275 F.2d 803 (9th Cir. 2001), and Streit v.

 9   County of Los Angeles, 236 F.3d 552, 559 (9th Cir. 2001), the Ninth Circuit held that

10   California sheriffs are agents of their employing county for § 1983 purposes. The

11   California Supreme Court, in Venegas v. County of Los Angeles, 32 Cal.4th 820, 828-39

12   (2004), disagreed with the Ninth Circuit, holding instead that a California sheriff is not

13   an agent of his employing county for purposes of § 1983 liability. Should it ultimately be

14   determined that Venegas correctly states the law on this point, Plaintiffs are informed and

15   believe that Villanueva will nevertheless remain a policymaker for his own department,

16   defendant LASD. Since defendant LASD is not an arm of the state for purposes of

17   immunity under the Eleventh Amendment (see Streit, 236 F.3d at 556-57), Plaintiffs can

18   still prevail against Villanueva in his official capacity and defendant LASD

19   notwithstanding Venegas.

20         10. Defendants LA County and LASD are “persons” subject to suit within the

21   meaning of Title 42, U.S.C. § 1983 under Monell v. New York Dept. of Social Serv., 436

22   U.S. 658, 691 (1978). Collectively, these two defendants are referred to as “Entity

23   defendants.”

24         11. Defendant Alex Villanueva (“Villanueva”), an individual, at all times material

25   hereto was and is the LA County Sheriff. Plaintiffs are informed and believe and based

26   therein allege that Villanueva is a policy maker for both defendants LA County and

27   LASD. Plaintiffs sue Villanueva in his individual and official capacities.

28         12. At all times material herein, Entity defendants were responsible for the

                                                 -3-                                    00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 4 of 32 Page ID #:41


 1   employment, training, and supervision of the actions, conduct, policies, practices, and

 2   customs of the employees and agents of the LA County, including LASD and all of its

 3   deputies and members. At all times material herein, Entity defendants were responsible

 4   for assuring that the actions, conduct, policies, procedures, and customs of the LASD

 5   complied with the laws and the Constitutions of the United States and of the State of

 6   California.

 7          13. Plaintiffs are informed and believe and based thereon allege that defendant All

 8   City Tow Girl LLC (“All City Tow”) is a limited liability corporation, incorporated under

 9   the laws of the state of California. Plaintiffs are informed that pursuant to a contract with

10   Entity defendants, All City Tow tows and stores vehicles at the direction of LASD

11   deputies.

12          14. The true names of defendants DOES 1 through 10, inclusive, are not now

13   known to Plaintiffs who therefore sue these Defendants by fictitious names. Upon

14   ascertaining the true name of a DOE Defendant, Plaintiffs will amend this complaint, or

15   seek leave to do so, by substituting same for the fictitious name. Plaintiffs are informed

16   and believe, and based thereon allege, that each DOE Defendant is in some manner

17   responsible for the injuries and damages herein complained of.

18          15. At all times material herein, defendants were each acting as the employee, agent

19   representative, and officer of every other defendant herein, and within the course and

20   scope of such employment and agency. All defendants were acting under color of state

21   law.

22   III. FACTS COMMON TO ALL CLAIMS.

23          16. Plaintiffs are informed and believe and based thereon allege that as a result of

24   recent instances of police uses of force causing the deaths of individuals under

25   circumstances demonstrating that officers may be guilty of unjustified homicides,

26   incidents that have occurred locally (e.g., June 18, 2020 LASD shooting death of Andres

27   Guardado; August 31, 2020 LASD shooting death of Dijon Kizzee) and across the nation

28   (e.g., March 13, 2020 shooting death of Breonna Taylor by Louisville officers; May 25,

                                                  -4-                                     00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 5 of 32 Page ID #:42


 1   2020 death of George Floyd while restrained by Minneapolis police officers) there have

 2   been numerous protests and demonstrations in the County of Los Angeles. At issue here

 3   are the protests on Tuesday, September 8, 2020, near at and/or near Imperial Highway

 4   and Normandie Avenue, and the other Friday evening, September 25, 2020, in West

 5   Hollywood.

 6         A. The September 8, 2020 Protest, Arrests of Plaintiffs Christina Astorga and

 7         Hugo Padilla, and Seizures Of Their Property.

 8         17. Plaintiffs Christina Astorga and Hugo Padilla attended the September 8, 2020

 9   protest, called “Justice for Dijon Kizzee.” Christina Astorga attended both as an

10   individual and as a representative for Wall of Vets, to support holding accountable those

11   responsible for the death of Dijon Kizzee. As she has done in other similar events, using

12   her smartphone Ms. Astorga intended to record and livestream video. Plaintiff Astorga

13   also planned to use her smartphone to update the social media profile she maintains for

14   “Wall of Vets - Los Angeles” with information concerning the “Justice for Dijon Kizzee”

15   protest.

16         18. Hugo Padilla attended the protest to document and broadcast the protest. As he

17   has done on other occasions at protests for racial justice and against police violence,

18   Plaintiff was “livestreaming” a video with audio narration to viewers on Youtube.com so

19   people not in attendance could observe what was happening in real time. Plaintiff was

20   riding his bicycle as he livestreamed the protest. Plaintiff was wearing a hat which

21   prominently displayed “PRESS.”

22         19. Plaintiffs are informed that at about 9:00 p.m., the LASD broke up the protest

23   at the corner of Imperial Highway and Normandie Avenue.

24                Plaintiff Christina Astorga’s Arrest and Booking

25         20. Plaintiff Astorga did not hear any announcement that the LASD had or were

26   ordering people to disperse; she concluded LASD had decided to stop the protest and

27   disperse the crowd when she saw LASD deputies shooting what she believes were rubber

28   bullets and pepper balls at Plaintiff and others. The LASD fired these rounds without

                                                -5-                                    00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 6 of 32 Page ID #:43


 1   warnings. As they did so, the deputies advanced on the crowd of people Plaintiff Astorga

 2   was in.

 3         21. A nearby resident who saw what was happening opened the door to an

 4   apartment complex which allowed Plaintiff and others to enter. Along with others

 5   Plaintiff Astorga entered, seeking refuge. As she ran into the complex, without any

 6   warnings one or more deputies fired projectiles at Plaintiff Astorga. Projectiles struck her

 7   on her left flank rear and left knee, inflicting significant injuries. See Exhibit B, C, D,

 8   and E. When the deputy(ies) fired the rounds, Plaintiff Astorga had not committed any

 9   crime and was not threatening harm to anyone.

10         22. Deputies followed Plaintiff Astorga and the others into the complex. Plaintiff

11   and a fellow protester hugged each other in an effort to protect one another. Using her

12   smartphone, Plaintiff Astorga began to livestream as a female deputy approached her.

13   Plaintiff pleaded with the deputy, saying “don’t hurt us.” The deputy took Plaintiff’s

14   smartphone and pushed Plaintiff against a wall. A male deputy put his hands on Plaintiff

15   Astorga as the deputies handcuffed her. Plaintiff asked that they not bend her arm

16   upwards because of a pre-existing injury, also telling the deputies she was a veteran. The

17   male deputy said Plaintiff wasn’t a veteran and added, sarcastically mocking Plaintiff,

18   that “[She] like[s] to be arrested and like[s] to be handcuffed.”

19         23. After Plaintiff Astorga was handcuffed, she saw that the female deputy was

20   holding Plaintiff’s smartphone. It appeared the deputy was trying to do something with

21   it, perhaps turning it off (it was on and livestreaming when it was taken from Plaintiff’s

22   hand). That was the last time Plaintiff saw her smartphone.

23         24. Plaintiff Astorga was wearing a backpack when she was arrested. The deputies

24   took the backpack off Plaintiff during the handcuffing. Later, Plaintiff is informed, the

25   deputies took possession of the backpack.

26         25. Deputies took Plaintiff Astorga and other arrestees to a truck where they were

27   forced inside. Plaintiff Astorga saw a woman whose hands were bleeding; she was very

28   upset. Plaintiff Astorga and others pleaded with the deputies, asking them to provide care

                                                 -6-                                     00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 7 of 32 Page ID #:44


 1   to the woman. The deputies did nothing. Instead, deputies laughed, and took photos of

 2   the arrestees with what appeared to be the deputies’ personal cell phones.

 3           26. Rather than issuing Plaintiff Astorga and the others citations and releasing them

 4   in the field as is ordinarily required under state law and LASD policy, deputies

 5   transported Plaintiff and the others to the LASD station on Imperial Highway. Deputies

 6   took Plaintiff inside the station and began processing her for booking (booking number

 7   6008199). A deputy, Deputy Luna, refused Plaintiff’s request for face mask, responding

 8   sarcastically “sure, you’ll get a mask.” Plaintiff Astorga was never provided a face mask.

 9           27. During booking, Plaintiff Astorga was forced to remove her belt, shoes, and car

10   keys that were in her pocket. Deputies put her property in a plastic bag and kept them.

11   Plaintiff Astorga estimates she arrived at LASD Imperial station at about 9:30pm.

12   Plaintiff estimates she was not released from the station until early afternoon the next day,

13   September 9, 2020.

14           28. When Plaintiff Astorga was being processed for release on September 9, she

15   received the plastic bag with her belt, shoes, and car keys. She also received her

16   backpack. Missing from Plaintiff’s backpack, however, were her military grade goggles

17   that were in the backpack when she was arrested. LASD personnel give Plaintiff a pink

18   sheet of paper, “Los Angeles County Jail Booking and Property Record,” that supposedly

19   inventoried her property the deputies took. The copy Plaintiff received is unreadable (see

20   Exhibit F). Plaintiff asked a deputy for her smartphone taken at the time of Plaintiff

21   Astorga’s arrest. The deputy stated Plaintiff would not get her smartphone until her court

22   date.

23           29. Plaintiff Astorga’s paperwork states the charge against her is a violation of

24   Penal Code § 409 – failure to disperse. See Exhibit G. Plaintiff Astorga’s court

25   appearance date is January 6, 2021 even though, Plaintiffs are informed, the district

26   attorney will not be filing charges. See Exhibit A.

27           30. Defendants’ refusal to return Plaintiff’s smartphone to her is causing her great

28   distress. Plaintiff used it for her everyday tasks, including staying in contact with family

                                                  -7-                                     00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 8 of 32 Page ID #:45


 1   and friends while maintaining substantial personal, private and sensitive information on

 2   the smartphone. Plaintiff also used the smartphone to communicate with her organization,

 3   Wall of Vets, organizing events, contacting members and others, and as she was doing

 4   on September 8, 2020, recording the police as they confronted and arrested protesters.

 5         31. Plaintiff’s smartphone was not password protected. Consequently, the deputies

 6   or whoever has the phone, can access all of Plaintiff’s sensitive information, change

 7   settings and the like. It appears that someone with the LASD did just that. After

 8   Plaintiff’s release and when she was unable to retrieve her smartphone, she obtained a

 9   replacement. Upon logging onto her social media accounts, including the Instagram

10   account she operates for “Wall of Vets – Los Angeles,” Plaintiff saw that the profile

11   description had been changed to “Blue Lives Matter #supportbluelives.” Plaintiff is

12   informed that LASD personnel made the change as they were the last ones in possession

13   of Plaintiff’s smartphone. A true and correct copy of a screenshot capturing this profile

14   change before Plaintiff deactivated the account is attached hereto as Exhibit H.

15         32. On September 10, 2020, Plaintiff returned to the LASD Imperial Station to

16   inquire about retrieving her smartphone. There was no one at the front desk so Plaintiff

17   called the posted phone number. The phone number appeared to be for an “inventory”

18   department. Plaintiff spoke with someone and, after providing her identifying

19   information, was told, again, that her smartphone would not be returned, if ever, until her

20   court date.

21         33. When Plaintiff was booked, she provided the LASD booking personnel a valid

22   address at which she receives mail and other notices. Since Plaintiff’s September 8, 2020

23   arrest, Plaintiff has not received any notice for anyone, including the LASD or the

24   County, that her smartphone was being held or how or whom Plaintiff might contact to

25   retrieve her smartphone.

26                 Plaintiff Hugo Padilla’s Arrest and Booking

27         34. When the LASD broke up the protest at the corner of Imperial Highway and

28   Normandie Avenue, LASD personnel shot hard projectiles, including pepper balls (small,

                                                 -8-                                    00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 9 of 32 Page ID #:46


 1   hard balls covered in a peppery substance similar to pepper spray) and flash bang

 2   grenades at the crowd. The crowd dispersed, mostly fleeing into the neighborhood

 3   northeast of Imperial and Normandie.

 4         35. Plaintiff Padilla also left, riding his bicycle north on a street parallel to

 5   Normandie. Near Normandie and 110th Street as Plaintiff was riding his bicycle,

 6   livestreaming and providing a narrative on what he was observing, without any warning

 7   LASD personnel shot Plaintiff with a hard projectile. The projectile struck Plaintiff’s

 8   knee, knocking him off his bicycle and onto the ground. (This was captured on video.)

 9   Deputies then jumped on Plaintiff, with one of them striking him in the face. The punch

10   busted Plaintiff’s lip open and it began to bleed. Deputies handcuffed Plaintiff while

11   nearby, LASD personnel arrested other people. The deputies put handcuffs on Plaintiff

12   far too tightly, causing Plaintiff pain and injury. For weeks after Plaintiff’s arrest, there

13   were still marks on his wrists from the handcuffs.

14         36. The deputies forced Plaintiff Padilla and other arrestees into the back of a large

15   truck. Deputies forced Plaintiff Padilla to crawl into the truck, handcuffed and in great

16   pain. Plaintiff observed that other persons arrested were injured. One young woman’s

17   wrist looked badly injured and she was crying hysterically.

18         37. In the back of the truck were loose pepper balls. The balls covered Plaintiff

19   Padilla’s clothing in a pepper-spray like substance, causing his eyes to water painfully.

20   The loose pepper balls were even making the deputies riding on the truck cough and

21   sneeze.

22         38. Deputies were laughing and making fun of Plaintiff Padilla and others in the

23   truck. It also appeared to Plaintiff that the deputies, using their personal cell phones, were

24   taking photos of those in the truck.

25         39. Before Plaintiff was knocked off his bicycle, the smartphone he was using to

26   livestream was a Samsung S8. When Plaintiff was knocked off his bicycle, the phone fell

27   from Plaintiff’s hand and Plaintiff lost track of where the phone went. Once he was in the

28   back of the truck, Plaintiff asked the deputies if they had not yet picked up his phone, to

                                                  -9-                                      00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 10 of 32 Page ID #:47


 1   retrieve it. They responded by laughing. Consequently, Plaintiff is unsure if they retrieved

 2   his phone but believes they did.

 3         40. The deputies transported Plaintiff Padilla and others to the LASD South Los

 4   Angeles station on Imperial Highway. Upon their arrival at the station, Plaintiff saw that

 5   reporters from Fox 11 news were present, filming Plaintiff and other arrestees. Visible

 6   in the Fox news footage is a table where Plaintiff saw LASD personnel collecting

 7   everyone’s property. It appeared to Plaintiff that LASD personnel were not making any

 8   attempt to separate the property by individual property owner. Plaintiff did not see his

 9   bicycle. After Plaintiff was knocked to the ground and handcuffed, Plaintiff never saw

10   what the deputies did with his bicycle.

11         41. Outside the station, deputies searched Plaintiff Padilla and the others. Deputies

12   took Plaintiff’s backpack, bicycle helmet, keys, wallet and his second phone, then took

13   off his handcuffs. (Plaintiff was carrying a second phone that had remained in his pocket.

14   Plaintiff uses his second phone as a personal cell phone.) Plaintiff was taken inside the

15   station and booked (booking number 6008192).

16         42. Plaintiff Padilla’s clothing was so covered in the pepper-spray like substance

17   that it was making the LASD booking personnel cough and uncomfortable. The booking

18   personnel had Plaintiff remove his shirt and gave him an LA County Jail t-shirt to wear.

19         43. In the early morning of the next day (September 9) at about 3 or 4 a.m., LASD

20   transferred Plaintiff Padilla to the county jail in downtown Los Angeles. LASD released

21   Plaintiff from the jail at about 10 a.m. on September 9, 2020. LASD personnel would not

22   allow Plaintiff to leave wearing the LA County Jail t-shirt. They made Plaintiff remove

23   the shirt and put on a paper jumpsuit.

24         44. When Plaintiff Padilla was released, LASD personnel gave him a notice to

25   appear for an alleged violation of PC § 409 (unlawful assembly), his wallet and

26   headphones. They also gave Plaintiff a set of keys that were not his. On his own, Plaintiff

27   was able to ascertain and retrieve his keys, while also determining the owner of the keys

28   he was given.

                                                 -10-                                    00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 11 of 32 Page ID #:48


 1         45. LASD did not return to Plaintiff Padilla the rest of his property, or inform him

 2   how to retrieve the property. Plaintiff’s property not returned was: iPhone X cell phone

 3   (the phone in Plaintiff’s pocket); one Samsung S8 cell phone (the phone Plaintiff was

 4   using to livestream); one white Diamondback bicycle with basket; one bicycle helmet;

 5   and other miscellaneous items in Plaintiff’s backpack.

 6         46. The day of Plaintiff Padilla’s release, September 9, he went to the South LA

 7   station to retrieve the rest of his property. The station appeared closed and was barricaded

 8   with yellow metal wire. Plaintiff flagged down a front desk employee who allowed

 9   Plaintiff to enter the station. Inside, front desk personnel told Plaintiff they didn’t have

10   any of his property. The personnel gave Plaintiff a number to call. Plaintiff called the

11   number. A person, a female, told Plaintiff the property unit had a bicycle which the LASD

12   was holding as evidence. To retrieve the bicycle, the female told Plaintiff to call a

13   detective and given another number. Plaintiff called that number and the detective

14   answered. He put Plaintiff on hold. Plaintiff waited on hold for about 40 minutes before

15   hanging up and calling back. Plaintiff’s call went straight to voice mail.

16         47. The notice to appear the LASD gave Plaintiff Padilla set an appearance date at

17   the Inglewood Courthouse for September 11, 2020. When Plaintiff went to court that day,

18   the court clerk told Plaintiff no charges had been filed. The clerk gave Plaintiff a proof

19   of appearance slip. Plaintiff Padilla is informed and believes and based thereon allege that

20   LASD officials issued him the citation even though officials knew, in fact, there was not

21   probable cause for Plaintiff’s arrest, as confirmed by the LASD notifying the California

22   Department of Justice that Plaintiff’s arrest was a “detention only” which is police-speak

23   for no probable cause.

24         48. After court on September 11, the same day Plaintiff Padilla went back to the

25   South LA station. Other arrestees from September 8 were with Plaintiff along with

26   attorney Colleen Flynn. The station was still barricaded. None of the deputies who

27   walked by would acknowledge Plaintiff or the others. Attorney Flynn tried to flag

28   someone down to allow Plaintiff and other to enter the station, to no avail. Some tried

                                                 -11-                                    00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 12 of 32 Page ID #:49


 1   calling the station, but Plaintiff is informed, no one answered or responded. Ms. Flynn

 2   stated she too called the station but the woman who answered hung up on her.

 3         49. Upon his arrest and booking, Plaintiff Padilla provided the LASD personnel a

 4   valid mailing address. To this day, Plaintiff has not received any notice for anyone,

 5   including the LASD or the County, that his property was being held or how Plaintiff

 6   might retrieve his property.

 7         B. The September 25, 2020 Protest, Plaintiff Michael Dodson’s Arrest and

 8         Property Seizures.

 9         50. Plaintiffs Ryan Michael Dodson and Kiyoko Dodson participated in the West

10   Hollywood September 25 protest. Plaintiff Michael Dodson was driving Plaintiffs’ Truck,

11   while Plaintiff Kiyoko Dodson was on foot, walking and marching with other

12   demonstrators. Shortly before 10:00 p.m., Ryan Dodson was driving the Truck, leading

13   a group of people walking behind as he drove slowly on Hammond Street before turning

14   onto Sunset Boulevard, headed east. Mr. Dodson was driving the Truck in front so as to

15   protect those on foot behind the Truck from LASD’s retaliatory force, such as “rubber

16   bullets” and pepper balls, that Plaintiffs are informed LASD deputies are known to fire

17   indiscriminately at protesters. Plaintiffs are informed and believe and based thereon

18   allege, LASD deputies use this retaliatory force without regard to any actual threat or

19   safety hazard the protesters present.

20         51. On Sunset, Mr. Dodson stopped his Truck to permit those on foot behind the

21   Truck, to catch up. An LASD armored transport then pulled up and stopped in front of

22   Mr. Dodson’s Truck. Deputies ordered Mr. Dodson out of his Truck; Mr. Dodson

23   peacefully and promptly complied. The deputies rushed Mr. Dodson, seizing him as they

24   roughly slammed him up against his Truck. Deputies searched and handcuffed him,

25   before placing him in a patrol car.

26         52. LASD deputies transported Ryan Dodson to the West Hollywood station where

27   he was booked and jailed (booking number 6019287). Deputies also directed that his

28   Truck be seized. At the deputies’ direction, defendant All City Tow, the LASD’s contract

                                               -12-                                   00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 13 of 32 Page ID #:50


 1   towing and vehicle storage agent, towed the Truck. Plaintiffs are informed and believe

 2   and based thereon allege that the Truck presently sits in the All City Tow’s storage lot.

 3   According to a press release Plaintiffs are informed was based on information provided

 4   by the LASD, deputies had the Truck seized “in order to protect safety for protestors,

 5   community members, and the commercial area.”

 6         53. Mr. Dodson, who works as an electrician and construction worker, is his

 7   family’s sole means of support. The Truck is Mr. Dodson’s work vehicle. When LASD

 8   seized the Truck, it was carrying about $7,000 worth of Mr. Dodson’s work tools.

 9   Consequently, without the Truck and tools, Mr. Dodson cannot work. Furthermore, inside

10   the Truck when LASD deputies seized it, was Ms. Dodson’s knapsack. The knapsack

11   contained her personal items such as credit and debit cards, identification and about $500

12   in cash. Also inside the Truck was Ryan Dodson’s smartphone.

13         54. Ryan Dodson was booked on two misdemeanor charges: Cal. Pen. Code § 407

14   (failure to disperse) and C.V.C. § 23103(a) (reckless driving). He was issued a citation

15   and released from custody the day after his arrest, September 26, at about 3:00 p.m. The

16   citation states Ryan Dodson must appear in court on or before January 27, 2021. A check

17   of the Superior Court’s website shows that as of today, no charges have been filed against

18   him. According to District Attorney Jackie Lacey, her office will not be file any § 407

19   charge (failure to disperse) against Ryan Dodson (see Exhibit A).

20         55. Upon his release LASD did not return to Ryan Dodson any of his personal

21   proper, including his smartphone, that was inside the Truck when LASD seized it the day

22   before. Moreover, during his booking Ryan Dodson provided a valid mailing address. Yet

23   at no time since his arrest has the LASD or anyone else provided notice to either Plaintiff

24   of the property the LASD is holding (other than the Truck). Plaintiffs are informed and

25   believes and based thereon alleges that the LASD has not sought any review, judicial or

26   otherwise, for their continuing seizure and confiscation of Plaintiffs’ property.

27         56. Beginning the day of Ryan Dodson’s release from custody and continuing for

28   days thereafter, Plaintiffs sought to obtain their Truck or, at least, their personal property

                                                  -13-                                     00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 14 of 32 Page ID #:51


 1   (the tools, Ryan Dodson’s smartphone, Kiyoko Dodson’s knapsack etc.) in the Truck.

 2   Personnel from All City Tow and the Entity defendants told Plaintiffs that neither the

 3   Truck nor the items of personal property would be released; that they are supposedly

 4   subject to an “evidence hold.” For what crime or crime, defendants refuse to say.

 5         57. Following the Dodson Plaintiffs’ unsuccessful efforts, attorneys acting on their

 6   behalf contacted defendants, seeking the release of Plaintiffs’ property. Defendants

 7   continued to refuse to do so, again claiming the property is “evidence.” Even though the

 8   Dodson Plaintiffs’ attorneys informed the Entity defendants and Villanueva that the

 9   continuing withholding of Plaintiffs’ property without a warrant or an exception to the

10   warrant requirement violates Plaintiffs’ Fourth and Fourteenth Amendment rights, these

11   defendants both refuse to return or release the property, refuse to seek any judicial review,

12   and refuse to provide Plaintiffs any means at which they can contest defendants’ refusal

13   to release Plaintiffs’ property.

14         58. Notwithstanding the supposed evidence hold (which is contrary to what was

15   stated in a West Hollywood press release that Plaintiffs are informed was based on

16   LASD-supplied information) defendant All City Tow states it intends to sell Plaintiffs’

17   Truck at a lien sale on November 4, 2020. See Exhibit I. In response to this notice of

18   intended lien sale, through their attorney the Dodson Plaintiffs have demanded that

19   defendant All City Tow confirm in writing that it will not sell the Truck at a lien sale; as

20   of the date this complaint has been filed, defendant All City Tow has refused to provide

21   any written confirmation that the Truck will not be sold.

22         B. Plaintiffs’ Arrests and Seizures of Plaintiffs’ Property, Were Condoned And/Or

23         Ratified by Policy Makers for Defendants LA County and LASD.

24         59. Plaintiffs are informed and believe and based thereon allege that on or before

25   September 8, 2020, one or more policy makers for LA County and/or LASD, decided that

26   LASD personnel could and should arrest individuals present at demonstrations that LASD

27   had declared unlawful, without regard to evidence showing that the individuals had failed

28   to disperse or had committed unlawful acts that justify arrest. In other words, the policy

                                                 -14-                                     00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 15 of 32 Page ID #:52


 1   makers decided that mere presence at or near a demonstration declared unlawful, could

 2   and would justify an arrest.

 3         60. Plaintiffs are informed and believe and based thereon allege that on or before

 4   September 8, 2020, one or more policy makers for LA County and/or LASD, also decided

 5   that for persons as described above, those persons could and should be subjected to

 6   serious injuring force like that directed against the person without any warning, even

 7   though (a) the person had not committed a crime, (b) was not fleeing, and (c) was not

 8   threatening harm to anyone.

 9         61. Plaintiffs are further informed and believe and based thereon allege that on or

10   before September 8, 2020, one or more policy makers for LA County and/or LASD,

11   decided that for persons arrested as described above, the LASD should take and withhold

12   the person’s personal property -- particularly smartphones -- and not release or return the

13   property to the owners upon their release from custody. Plaintiffs are informed and

14   believe that the pretextual reason LASD decided upon to refuse to return persons’

15   property, was that the property would be held as “evidence.”

16         62. In fact, Plaintiffs are informed and believes that LASD personnel know or

17   should know that the property the LASD is withholding is not evidence of crime. Instead,

18   the true reason for LASD’s refusal to return to persons their property the LASD seized --

19   Plaintiffs Dodson’s Truck and all Plaintiffs’ smartphones -- is to punish persons for

20   having some connection to a protest that LASD had declared unlawful, and/or because

21   the LASD was upset that the Los Angeles County District Attorney had announced her

22   office would not file charges for failure to disperse citations issued to persons like

23   Plaintiffs (see Exhibit A).

24         63. Plaintiffs are informed and believe that the LASD’s ongoing refusal to (a)

25   return to persons their property the LASD seized -- in particular smartphones -- (b) seek

26   judicial review for justification for continuing to withhold the property from the owners,

27   and (c) provide notice and opportunity for the property owners to contest the continued

28   withholding of their property, has been approved and/or ratified by one or more policy

                                                -15-                                    00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 16 of 32 Page ID #:53


 1   makers for LA County and/or LASD.

 2         64. Plaintiffs informed and believe and based thereon allege that one of the policy

 3   makers referenced above, is defendant Villanueva.

 4         C. Class Action Claim.

 5         65. Plaintiffs bring this action on her own behalf, and on behalf of the class of all

 6   persons similarly situated, pursuant to Rule 23(b)(2), Federal Rules of Civil Procedure.

 7   The class covers all persons arrested by LASD at protests like the ones Plaintiffs attended

 8   on September 8 and 25, 2020, and whose items of personal property the LASD seized

 9   without a warrant or other judicial review, and for whom the LASD refuses to return or

10   release the property to its owners despite the absence of justification for continuing to

11   seize and hold the property without judicial review, and without giving notice and

12   opportunity to be heard by property owners who seek to reclaim their property. Each

13   named Plaintiff is a proposed class representative.

14         66. On information and belief, the class is comprised of many dozens of

15   individuals, numbering perhaps over 100. The members of the classes are so numerous

16   that joinder is impracticable.

17         67. Questions of law and fact common to each class include:

18                A. Whether the seizures and continued retention of Plaintiffs and class

19         members’ items of personal property without a warrant or any judicial review,

20         violates the Fourth, Fifth and/or Fourteenth Amendment.

21                B. Whether defendants’ refusal to provide any notice of any kind for the

22         continuing seizure of Plaintiffs’ property, violates the Fourth and Fourteenth

23         Amendments.

24                C. Whether defendants’ refusal to provide any hearing of any kind at which

25         class members can contest the continuing seizure of Plaintiffs’ property, violates

26         the Fourteenth Amendment.

27                D. Whether defendants’ continuing seizure of Plaintiffs and class members’

28         items of personal property is intended as punishment for having exercised their

                                                -16-                                    00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 17 of 32 Page ID #:54


 1          associational and First Amendment rights?

 2          68. Plaintiffs’ claims are typical of the claims of members of each class on whose

 3   behalf they act as class representatives, in that as with each class member, Plaintiffs’

 4   personal property items were seized without a warrant; the LASD is continuing to

 5   withhold the property without any judicial review; and without LASD providing any

 6   notice or review procedure at which Plaintiffs could reclaim their property.

 7          69. Plaintiffs will fairly and adequately protect the interests of each class on whose

 8   behalf they are acting as class representatives. Plaintiffs have no interest which is now

 9   or may be potentially antagonistic to the interests of each class member on whose behalf

10   Plaintiffs are acting as class representatives. As with all class members, items of

11   Plaintiffs’ personal property were seized following arrests at a protest event, and are

12   being withheld from them without any judicial review or review of any type for that

13   matter.

14          70. In accordance with Fed.R.Civ.P. Rule 23(b)(1)(A), prosecutions of separate

15   actions by individual members of each class would create a risk that is inconsistent or

16   varying adjudications with respect to individual members of the class would establish

17   incompatible standards of conduct for the parties opposing the class.

18          71. In accordance with Fed.R.Civ.P. Rule 23(b)(1)(B), prosecutions of separate

19   actions by individual members of the class would create a risk of adjudications with

20   respect to individual members of the class which would, as a practical matter,

21   substantially impair or impede the interests of the other members of the class to protect

22   their interests.

23          D. Appropriateness of Equitable Relief.

24          72. Plaintiffs and class members do not have an adequate remedy at law. The

25   continuing seizure of the items of personal property without a warrant or any review,

26   judicial or otherwise, constitutes ongoing violations Plaintiffs’ and class members’ Fourth

27   and Fourteenth Amendment rights guaranteeing that all property seizures must be

28   reasonable and at some point (either pre- or post-seizure) subject to judicial or at least

                                                 -17-                                     00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 18 of 32 Page ID #:55


 1   quasi-judicial review. The ongoing seizures are causing continuing, sweeping and

 2   irreparable harm to Plaintiffs and class members by depriving Plaintiffs and class

 3   members of property such as smartphones and vehicles that are often essential for

 4   Plaintiffs and class members’ daily activities.

 5         73. Plaintiffs and class members are also entitled to declaratory relief with respect

 6   to the constitutionality of the continuing seizures without warrants or review of any type,

 7   judicial or otherwise, and an injunction commanding defendants to (a) release and return

 8   the property of Plaintiffs and class members or, alternatively, (b) provide prompt judicial

 9   review in compliance with due process guarantees at which Plaintiffs and class members

10   can contest the ongoing seizures without warrants of Plaintiffs and class members’ items

11   of personal property.

12         74. Injunctive relief does not raise any mootness issues because the harm alleged

13   may be revisited on the class where it is capable of repetition, yet evading review due to

14   the transitory nature of Plaintiffs’ claims. County of Riverside v. McLaughlin, 500 U.S.

15   44, 51-52 (1991).

16                                          COUNT ONE

17                       (Injunctive Relief -- By Plaintiffs and Class Members

18                                   As Against All Defendants)

19                       (42 U.S.C. § 1983/ Fourth & Fourteenth Amendments)

20         75. By this reference, Plaintiffs, on behalf of themselves and members of the class

21   they represent, re-allege and incorporate all previous and following paragraphs as if fully

22   set forth herein.

23         76. The present ongoing seizures of items of personal property -- including

24   smartphones and the Dodson Plaintiffs’ Truck -- without warrants or any review, judicial

25   or otherwise, violates the Fourth Amendment proscription against unreasonable seizure,

26   and the Fourteenth Amendment prohibition against the confiscation of property without

27   due process of law.

28         77. The acts alleged herein were the product of a custom, practice and/or policy of

                                                 -18-                                   00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 19 of 32 Page ID #:56


 1   the Entity defendants personally approved by defendant Villanueva, which custom,

 2   practice and/or policy caused the constitutional violations alleged herein.

 3                                        COUNT TWO

 4        (Damages Claim -- By Individual Plaintiffs Only As Against All Defendants

 5                               except defendant All City Tow)

 6                   (42 U.S.C. §1983 / Fourth & Fourteenth Amendments)

 7         78. By this reference Plaintiffs, on behalf of themselves only, re-alleges and

 8   incorporates all previous and following paragraphs as if fully set forth herein.

 9         79. The continuing seizure of Plaintiffs’ items of personal property without a

10   warrant or judicial review of any kind, is depriving Plaintiffs of property in violation of

11   the Fourth and Fourteenth Amendments. Therefore, Plaintiffs are entitled to recover

12   compensatory damages proximately caused by the property seizures, as against all

13   defendants except for defendant All City Tow.

14         80. The acts alleged herein were the product of a policy or custom of the Entity

15   defendants and personally approved by defendant Villanueva as alleged above, and

16   entities Plaintiffs to recover punitive damages as against individual defendants.

17                                      COUNT THREE

18         (Damages Claim -- By Plaintiffs Only As Against Entity Defendants Only)

19                            (42 U.S.C. §1983 / Fifth Amendment)

20         81. By this reference Plaintiffs, on behalf of themselves only, re-allege and

21   incorporate all previous and following paragraphs as if fully set forth herein.

22         82. By seizing Plaintiffs’ items of personal property and not returning them despite

23   Plaintiffs’ repeated requests, the Entity defendants physically took possession of

24   Plaintiffs’ property ostensibly for a public purpose of punishing Plaintiffs for their mere

25   presence at the September 8 and 25, 2020 protests. Defendants, however, have not

26   compensated Plaintiffs but instead, effected a de facto forfeiture of Plaintiffs’ property.

27   Consequently, the seizures without any judicial review constituted a “Taking” within the

28   meaning of the Takings Clause of the Fifth Amendment to the United States Constitution.

                                                -19-                                     00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 20 of 32 Page ID #:57


 1         83. Defendants’ property seizures constituted a final decision. Per the policies

 2   described above, the Entity defendants have not provided any review process, judicial or

 3   otherwise, to challenge the property seizures.

 4         84. Because the Entity defendants effected a Taking of personal property without

 5   payment of compensation, Plaintiffs are entitled to recover the reasonable value of their

 6   property defendants seized.

 7                                         COUNT FOUR

 8          (Damages Claim -- By Plaintiffs Astorga, Padilla and Ryan Dodson Only

 9                   As Against All Defendants except defendant All City Tow)

10                             (42 U.S.C. §1983 / Fourth Amendment)

11         85. By this reference Plaintiffs, on behalf of themselves only, re-allege and

12   incorporate all previous and following paragraphs as if fully set forth herein.

13         86. The seizure of Plaintiffs Astorga and Padilla by unknown LASD deputies on

14   September 8, 2020, and the seizure of Plaintiff Ryan Dodson by unknown LASD deputies

15   on September 25, 2020, violated their Fourth Amendment rights against unreasonable

16   seizures by:

17                  A. Subjecting each Plaintiff to excessive force even though (a) Plaintiff had

18         not committed a crime and was not threatening harm to anyone;

19                  B. Arresting each Plaintiff in the absence of probable cause that the Plaintiff

20         had committed any crime.

21         87. The acts alleged herein were the product of a policy or custom of the Entity

22   defendants and personally approved by defendant Villanueva as alleged above, thereby

23   entitling Plaintiffs to recover punitive damages as against individual defendants.

24   ///

25   ///

26   ///

27   ///

28   ///

                                                  -20-                                     00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 21 of 32 Page ID #:58


 1                                              PRAYER

 2             WHEREFORE, Plaintiffs respectfully request that this Court grant the following

 3   relief:

 4             On The First Cause of Action:

 5             88. That the Court certify this case pursuant to F. R. Civ. P. 23(b)(2) as a class

 6   action on behalf of a class composed of individuals whom the LASD arrested at protests

 7   in 2020 and whose personal property the LASD seized, in the course of booking these

 8   individuals, and continues to maintain possession of the property despite no lawful

 9   justification for doing so;

10             89. That the Court issue a declaration that the ongoing seizures of items of personal

11   property belonging to Plaintiffs and class members violate the Fourth and Fourteenth

12   Amendments to the United States Constitution;

13             90. That the Court issue a temporary restraining order, preliminary and permanent

14   injunction on behalf of Plaintiffs and class members commanding defendants, and each

15   of them, to release to Plaintiffs and class members forthwith, their items of personal

16   property seized without a warrant or judicial review, upon the request of Plaintiffs and

17   class members that they be given their property;

18             91. That this Court award Plaintiffs attorneys fees and costs incurred in this action

19   under 42 U.S.C. § 1988, and any other appropriate statute;

20             On The Second, Third and Fourth Causes of Action:

21             92. That this Court award Plaintiffs compensatory damages, according to proof;

22             93. That as against any individual defendant, that Plaintiffs be awarded punitive

23   damages according to proof;

24             94. That this Court award attorneys’ fees and costs under 42 U.S.C. § 1988, and

25   any other appropriate statute;

26   ///

27   ///

28   ///

                                                    -21-                                    00141309.WPD
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 22 of 32 Page ID #:59
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 23 of 32 Page ID #:60
       Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 24 of 32 Page ID #:61




                                              NEWS RELEASE

Media Contact:
Ricardo Santiago
Public Information Officer
213-257-2000
RSantiago@da.lacounty.gov
Twitter: @LADAOffice

                                                                                                    June 8, 2020

            District Attorney Jackie Lacey Will Not File Charges
                 for Curfew Violations, Failure to Disperse
Los Angeles County District Attorney Jackie Lacey announced today that she will not file charges
against any protester for a curfew violation or failure to disperse.

She directed her legal staff to decline to prosecute these cases in the interest of justice.

“I believe whole-heartedly in free speech and support the right of protesters to demonstrate peacefully
against historic racial injustice in our criminal justice system and throughout our nation,” District
Attorney Lacey said. “I want to encourage the exchange of ideas and work to establish dialogue between
law enforcement and protesters so that we may implement enduring systemic change.”

The District Attorney’s Office prosecutes all felonies in Los Angeles County and misdemeanors that
occur in the unincorporated areas of the county and in most cities.

These 10 cities prosecute misdemeanors that occur in their jurisdictions: Los Angeles, Long Beach,
Santa Monica, Pasadena, Torrance, Burbank, Inglewood, Hawthorne, Hermosa Beach and Redondo
Beach.


About the Los Angeles County District Attorney's Office
Los Angeles County District Attorney Jackie Lacey leads the largest local prosecutorial office in the nation. Her
staff of nearly 1,000 attorneys, 300 investigators and 800 support staff members is dedicated to protecting our
community through the fair and ethical pursuit of justice and the safeguarding of crime victims' rights.




         Lacey Press Release                                                                 EXHIBIT A
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 25 of 32 Page ID #:62




 Injury photo (backside, lower)                                  EXHIBIT B
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 26 of 32 Page ID #:63




 Injury Photo (lower left side / buttocks)                       EXHIBIT C
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 27 of 32 Page ID #:64




 Injury Photo (left arm / elbow)                                 EXHIBIT D
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 28 of 32 Page ID #:65




 Injury Photo (left forearm)                                     EXHIBIT E
                                                                                                                                                            YES   NO
                 Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 29 of 32 Page ID #:66                                                             D     D
                                                                                                                                          HAVE VD           D     D
                                                                     LOS ANGELES COUNTY JAIL                                              HAVE HEPATITIS
                                                                                                                                                            D     D
                                                                  BOOKING AND PROPERTY RECORD                                             HAVE TB
                                                                                                                                                            D     □
                                                                                                                                          EVER HAVE TB

       BOOKING NO.                      LOC BKD      DR LIC NO.                                                            PRISONER'S REC EIPT
                                                                                  STATE



•      ARRES,TEE'S NAME (LAST, FIRST, MIDDLE )




  •
-·•    LOCATION OF ARREST


       CHARGE
                                                                     TOTAL BAIL
                                                                                   l,




                                                                     WARR./COMM. NO.
                                                                                          7


                                                                                          8
                                                                                                                            /
                                                                                              PRISONER'S SIGNATURE WHEN BOOKED
        JAILLOC.        ARRAIGN. DATE         TIME        COURT                                                                      ,....---




·•
                                                                                                                                 \                                16
                                                                                                                                               & PROPERTY
                                                                                              PRISONER'S SIG., ~~R REC'T. OF FOR_s.G_OJNG CASH

                                                                                              X                ....-"""'                                          17


                            PROPERTY
                                                                                                                                                                  18



                                                                                                                                                                   19
                                                                                                                                            & PROPER1Y
                                                                                              PRISONER'S SIG., FOR REC'T. OF REMAINING CASH
                                                                                                                                                                       20
                                                                                              X



      lff.J.2MSo'14
                      LASD Property Receipt                                                                                            EXHIBIT F
                              '-'-J.;J '"'''-'u~LES C                     DEPART     ""'"'
                                                                                      T           •
                    FELONY "OWN REco                  OUNTY SHE:ij!FF' !>         MEN
       Case                                     .
                                              GNIZANCE"     RELEASE
              2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 30AND..,J \ GREEMENT
                                                                              .
                                                                                        TO~
                                                                                           \\
                                                                                              PPEA-R
                                                                                               of 32                                 Page ID #:67
                 Last Name                 C       c;Tl "->A                ~o~c,
                                                                          c,-f:c      Goo 'is' \ "I                         '1
                                                    First                       Middle                    Booking Number
                                                     Los         f\--N1-,~                 c_ A_ _
                A                                      - ~ -~~-=--==
                                                    Street                          '
                                                                                          c 1ty      --          =-----:;:--
                                                                                                                       Zip
                  y o s f: c-.
                Charge
                                 1t""   l                                        q '2-b -· Q3 :SIT - C•ll~ - 3. S <:j
                                                                                File Number
                                                                                        "'-.


                 I A~REE Tb APPEAR IN PERSON IN THE BELOW INDICATED COURT ON THE DATE AND
                TIME SPECIFIED BELOW, AND AT SUCH OTHER TIMES AS _THE COURT SHALL
                THEREAFTER DIRECT, AND I WILL OBEY ALL,f>THER LAWFUL ORDERS OF THE COURT .
                l+A LSO AGREE THAT IF I FAIL TO APPEAR AT' fHE JIME AND PLACE AGREED OR AS
                DIRECTED SY THE COURT AND I AM APPREHENDED 'OUTSIDE THE STATE OF
                CALIFORNIA, I WILL, AND I 'Do, HEREBY WAIVE EXTRADITION PROCEEDINGS. I AM
                AWARE THAT THE COURT MAY AT ANY TIME, IN ITS DISCRETION, REVOKE THE ORDER
                FOR RELEASE; THAT WILLFUL FAILURE TO APPEAR ON THE BELOW DATE OR AT
                SUyH TIME 0,R TIMES AS DIRECTFD BY THE COURT IS. P!:Jt:-JISHABLE AS A SEPARATE
                FELONY OFFENSE.

11:   A.        PROMETO APARECER EN PERSONA EN LA CORTE INDICADA ABAJO y EN LA FECHA Y                                                      \
   , .._        :rJEMPO ESPEC\FICADO ABAJO YEN TALES OTROS TIEMPOS COMO LA CORTE
 •    -~        o'ESPUES ORDENE, YE OBEDECERE l'ODAS LAS OTRAS ORDENES LEGALES DE LA
         .,) -! ccinE. I AMBIEN , PROME,TO QUE'S! DEJ,O QE APARECER EN EL TIEMPO y LUGAR
         ~ \     G(NVEN\00 Y ORDENADO ~ OR IJA ~   C ~RliE, Y SOY ARRES1iADO FU ERA DEL ESTADO
                 OB CAL\F'OR~ IA RE;NUNCIARE YAO RENUNCION PROCEiSOS DE EXTRADIGCION.
                 RECONOZCO QlJ ~ LA c\::>RTE l\Uj;D, EN CUALQUIEB TIEM~O A SU DISCRECION
                REVOCAR LA ORDEN DE LIBERTiAD,,       F.AlLTA voJJi~AR!A QE Af:'ARECER EN LA
       - -~ F-liGl=iA-ABAJO-MENCIONADA~N TAL TIEMPO O'TIE,;,;PdS s·EG l,.J N GRQ£NADO POR
                LA CORTE, ES CASTIGA g_o£oMo L/NA OFENSA APARTE DE FELON\~ . AL ~ IRMtR,... '
                ESTA FORMA y SIN ADr.,fl TIR CULPA YO PROMETO PRESENTARME ANTE ~ CORTE
                QUE SE INDICA ABAJq.                                .
                                                             1
                             ' '
                    WITHOUT .ADMITTING GUilT, I PROMISE TO APPEAR BEFORE l"HE COURT AT THE
                                  'TIME DATE, AND'\,tOCATION INDICATED •BELOW.
                                                                  ·-
                       1
                       ,      AM        '  ,;    ·, .                .                           _
                     <l ! 50 ;:m on -uie c; i". . day of   >) fij.J V              .~      z_. \


              ~ELEASEE
               "- ) ~                                                                                              \.


                                                             - .- ~ - ----,-;-- --';:;-;-:-!-;-;-- - - -\- -----=.:-

                                                    0 N£ _y,e-&,e-,,J '\           $\           ::CN'-K- ,,._,cq C c,A               '-)0'3,o   I
                                                     Address                                   Street -           City
               court


                Judge/Commission,er authorizing r ~                         ,                  Teletype Number
                 •\        Y'(?'-'>o-t-:::C                 -     "''\
                ~~~==-:..-:----:==::::-:y-;:;::i::~~ Em PIoyee Number
                                                                                                             O?'   /4., /4o
                                                                                                           _:::.._!..,~--~ - - -
                E:xecuted in the presence of releasing O ,c                                                Date/rime


                                                                 to court         Cop                                   .        .
                                            Original + 1 coP~nnlcinn                    y to arrestee
                                 r~• '" do•~" to
                                               . Appear
                                                    .~                                            ~~~,ds~•:-;_: EXHIBIT
                                                                                                                 . . 'G
                 sH;R"-463 (10/97)                                                                            Copy to 1nvest1gator
                     Release / Agreement
                                                                                                                                                    .J
Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 31 of 32 Page ID #:68




 Screenshot "WallofVetsLA"                                       EXHIBIT H
            Case 2:20-cv-09805-AB-AGR Document 9 Filed 10/29/20 Page 32 of 32 Page ID #:69




Lien Sale Notice                                                                             EXHIBIT I
